Opinion issued July 18, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00407-CV
                            ———————————
IN RE WELLBORN TIRE COMPANY AND MARK WOODSON GARNEY,
                        Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Wellborn Tire Company and Mark Woodson Garney, have filed a

petition for writ of mandamus, challenging the trial court’s June 3, 2019 order in the

underlying proceeding.1


1
      The underlying case is Jason Harold Pry and wife, Lisa Pry v. Wellborn Tire
      Company, Inc.-Houston and Mark Woodson Garney, Cause No. 85268-CV,
      pending in the 239th District Court of Brazoria County, Texas, the Honorable
      Patrick E. Sebesta presiding.
      We deny the petition and vacate our June 4, 2019 order staying the trial court’s

June 3, 2019 order. We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.




                                          2